Title: To James Madison from Charles Pinckney, 10 November 1804
From: Pinckney, Charles
To: Madison, James


Dear Sir,November 10th, 1804.
I wrote you the day before yesterday, since which I have seen Mr. Frere who informed me, the answer he had received from this Court to the ultimatum he had sent them was so unsatisfactory that he was obliged to quit them, & this Morning he actually set out for Lisbon without taking leave of the Court. Now then is the time for Mr. Monroe to arrive, & I have accordingly written to him by various Channels—he has however, no doubt, known the intention of the British Cabinet long ago, for the moment the Spaniards began to arm at Ferrol, the English suspected them. My own opinion however has always been that the armament at Ferrol was intended against us—to send Troops & Ships of the Line & Frigates to the Havannah, & to strengthen themselves in that Quarter with a view to awe us with the appearance of a considerable naval force, foolishly supposing that it might have some effect to induce us to be lax in our Claims. When therefore England demanded an explic[i]t declaration of the reasons of their arming, they were afraid to declare the truth & say it was against us, & shuffled so much in the answers they gave, that Mr. Frere conceived himself bound to go off without taking leave, & they have thus brought themselves into a situation from which it will be difficult to recede, or to avoid a War. In my last I stated to you what you must have known before, the capture of the three Frigates with money & fate of the fourth blown up.
The Spaniards have dispatched two Messengers to London, with proposals, & until their return the question of war will not positively be decided. It is astonishing how they have altered their tone to us—they begin now to be as complaisent as they were before uncivil.
